Citation Nr: 1033689	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  09-33 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a respiratory disorder, to 
include as secondary to service-connected shrapnel wound to the 
chest with shrapnel around the heart.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel




INTRODUCTION

The Veteran served on active duty from November 1950 to August 
1952.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was referred 
to the Board for appellate review.  The Board remanded the case 
for further development in January 2010.  That development was 
completed, and the case has since been returned to the Board for 
appellate review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to currently have a 
respiratory disorder that manifested in service or that is 
causally or etiologically to his military service or to a 
service-connected disability.


CONCLUSION OF LAW

A respiratory disorder was not incurred in active service and is 
not proximately due to, the result of, or aggravated by a 
service-connected disability. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In this case, the RO did provide the appellant with notice in 
August 2008, prior to the initial decisions on the claim in 
February 2009, as well as in February 2010.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini has 
been met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the August 2008 letter stated that in order to 
establish service connection the evidence must show that he had 
an injury in military service or a disease that began in, or was 
made worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a relationship 
between his current disability and an injury, disease, or event 
in military service.  The letter also indicated that establishing 
service connection on a secondary basis requires evidence of a 
physical or mental disability in addition to the service-
connected disability and evidence that the service-connected 
disability either caused or aggravated the additional disability.  
Additionally, the July 2009 statement of the case (SOC) and the 
June 2010 supplemental statement of the case (SSOC) notified the 
Veteran of the reasons for the denial of his application and, in 
so doing, informed him of the evidence that was needed to 
substantiate his claim.

In addition, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to provide.  
In particular, the August 2008 letter indicated that reasonable 
efforts would be made to help him obtain evidence necessary to 
support his claim and that VA was requesting all records held by 
Federal agencies, including service treatment records, military 
records, and VA medical records.  The Veteran was also informed 
that a medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such evidence 
was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
August 208 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The August 
2008 and February 2010 letters also requested that he complete 
and return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he would 
like VA to obtain on his behalf.  In addition, the August 2008 
letter stated that it was the Veteran's responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an application 
for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application. Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. Id.

In the present appeal, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability rating 
and effective date.  In this regard, the Board notes that the 
August 2008 letter informed him that a disability rating was 
assigned when a disability was determined to be service-connected 
and that such a rating could be changed if there were changes in 
his condition.  The letter also explained how disability ratings 
and effective dates were determined.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  All identified and available VA and 
private medical records pertinent to the years after service are 
in the claims file and were reviewed by both the RO and the Board 
in connection with the Veteran's claim. 

The Board does acknowledge that the Veteran's complete service 
treatment records are not associated with the claims file.  In 
accordance with the law and regulations, however, the RO 
continued its efforts to obtain all relevant medical records 
until it was reasonably certain that such records did not exist 
or that further efforts to obtain those records would be futile.  
In this regard, the Board notes that the RO did request the 
Veteran's service treatment records.  However, the RO has 
indicated a response indicated that such records were presumed 
destroyed by the fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri in 1973.  The RO also sent letters 
to the Veteran in November 1996 and February 1997 in which he was 
asked to submit any service treatment records that he had in his 
possession, but he did not provide any such records.  In fact, he 
indicated in an October 1997 statement that his records were 
destroyed in a fire.  

Moreover, as will be discussed below, the Veteran has not 
identified any dates or locations of treatment for a respiratory 
disorder in service.  In fact, he has not alleged that his 
respiratory disorder had its onset in service.  Instead, he has 
claimed that the disorder is secondary to his service-connected 
shrapnel disability.  As such, there is no allegation that he 
ever sought treatment in service, and there would be no 
documentation.  Therefore, a search for morning reports or 
Surgeon General Office (SGO) records would be futile. See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran 
are to be avoided).  

Based on the foregoing, the Board concludes that VA has done 
everything reasonably possible to assist the appellant in 
obtaining his complete service treatment records.  Thus, the 
Board finds compliance with the applicable development 
procedures, and there is no indication that there is additional 
available evidence to substantiate the Veteran's claim that has 
not been associated with the claims folder.

The Board also remanded the case in January 2010, in pertinent 
part, to obtain additional private medical records.  In 
particular, the Board noted that the RO had requested all records 
from a private hospital dated from 1988 to 1996, but the record 
keeper from that facility sent a negative reply explaining that 
there were no records for the specific two years identified by 
the Veteran as 1988 and 1996 in his authorization form.  The 
Board determined that the Veteran should be notified that that 
the previous authorization form was for 1988 and 1996 only and 
that he would either need to obtain the records himself or 
authorize VA to obtain records for the entire period between 1988 
and 1996.  Following that remand, the Appeals Management Center 
(AMC) did send the Veteran a letter in February 2010 explaining 
that his prior authorization form had been limited to two years 
and that he would either need to obtain the records or submit a 
signed authorization form for all years if he wanted VA to obtain 
them on his behalf.  However, to date, the Veteran has not 
responded to that letter.  He has not provided the necessary 
authorization or submitted the records himself.  Based on the 
foregoing, VA has made reasonable efforts to obtain the 
additional private medical records, and the Board finds that the 
AMC attempted to complete the development requested in the prior 
Board remand and complied with the remand instructions. Stegall 
v. West, 11 Vet. App, 268 (1998).

Additionally, the Board does acknowledge that there are records 
dated in 1994 and 1998 indicating that the Veteran is in receipt 
of monthly benefits from the Social Security Administration 
(SSA).  The Veteran also stated in a November 1996 VA Form 21-526 
that his income included SSA benefits.  Where there has been a 
determination that the veteran is entitled to SSA benefits, the 
records concerning that decision are often needed by the VA for 
evaluation of pending claims. See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  However, there is no indication in this case 
that the Veteran's SSA benefits are based on disability rather 
than retirement.  In fact, the Veteran told the April 2010 VA 
examiner that he retired due to age or duration of work.  

Moreover, the Veteran and his representative have not alleged 
that there are any SSA records relevant to his current claim.  As 
previously discussed, the Veteran has been give the opportunity 
to identify and authorize VA to obtain all of his treatment 
records, and all identified, available, and authorized records, 
including VA and private treatment records, have been obtained 
and associated with the claims file.  As such, the claims file 
contains relevant medical records. 

The Federal Circuit has noted that 38 U.S.C.A. § 5103A does not 
require VA to obtain all medical records or all SSA disability 
records.  Instead, VA must obtain only those that are relevant to 
the Veteran's claim.  The Federal Circuit also stated that VA was 
not required to obtain records in every case in order to rule out 
their relevance.  Rather, they are only required as long as a 
reasonable possibility exists that the records are relevant to 
the veteran's claim.   Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 
2010).  In this case, as explained above, the Veteran and his 
representative have not alleged that there are any relevant SSA 
records, and the record does not indicate that his monthly 
benefits are even based on disability.   Therefore, the Board 
concludes that the record does not establish a reasonable 
possibility that there are SSA records that are relevant to these 
claims.  Accordingly, the Board finds that VA is under no duty to 
obtain the records. 

In addition, the Veteran was afforded VA examinations in November 
2008 and April 2010 in connection with his claim for service 
connection for a respiratory disorder.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate. Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the 
Board finds that the April 2010 VA examination and medical 
opinion obtained in this case are more than adequate, as they are 
predicated on a full reading of the private and VA medical 
records contained in the Veteran's claims file.  The examiner 
considered all of the pertinent evidence of record, including the 
contentions of the appellant, and provided a complete rationale 
for the opinions stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met. 38 C.F.R. § 
3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a SOC and 
a SSOC, which informed them of the laws and regulations relevant 
to the Veteran's claim.  The Board concludes the Veteran was 
provided the opportunity to meaningfully participate in the 
adjudication of his claim and did in fact participate. Washington 
v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this appeal. 


Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection may 
also be established on a secondary basis for a disability which 
is proximately due to or the result of service-connected disease 
or injury. 38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability. Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation. Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened. Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability. 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The Veteran was provided the amended version 
of the regulation in the July 2009 SOC.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a respiratory 
disorder.  Because the Veteran's complete service treatment 
records are unavailable for review, the Board must base its 
decision on other available evidence.

There is no evidence showing that a respiratory disorder 
manifested in service.  In fact, the medical evidence shows that 
the Veteran did not complain of or seek treatment immediately 
following his separation from service or for many decades 
thereafter.  The first documentation is a March 1987 private 
medical record noting a history of asthma.  The Veteran himself 
also told the April 2010 VA examiner that his shortness of breath 
began approximately eight years earlier, which would have been 
decades after his period of service.  Indeed, he has not alleged 
that the claimed disorder began in service, but rather, has 
claimed that his respiratory and breathing problems are secondary 
to his service-connected shrapnel disability.  Therefore, the 
Board finds that a respiratory disorder did not manifest in 
service or for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of a 
respiratory disorder, the Board notes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in any 
chronic or persistent disability. See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other relevant 
facts in considering a claim for service connection. Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of evidence when 
engaging in a fact finding role. See Jordan v. Principi, 17 Vet. 
App. 261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 presumption of 
soundness).

In addition to the lack of evidence showing that a respiratory 
disorder manifested during active duty service or within close 
proximity thereto, the medical evidence of record does not link 
any current diagnosis to the Veteran's military service.  As 
noted above, the available evidence does not show any complaints, 
treatment, or diagnosis of such a disorder in service.  As such, 
there is no injury, disease, or event to which a current disorder 
could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans 
of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (noting that a medical examination conducted in 
connection with claim development could not aid in substantiating 
a claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Indeed, the Veteran has 
not alleged that his respiratory disorder is directly related to 
service.  Therefore, the Board finds that a respiratory disorder 
did not manifest during service or for many years thereafter and 
has not been shown to be causally or etiologically to an event, 
disease, or injury in service.

As to the Veteran's claim that his respiratory disorder is 
related to his service-connected shrapnel wound to chest with 
shrapnel around the heart, the Board also finds that the medical 
evidence of record does not support this contention.  In 
particular, he asserted in his July 2008 claim that he had 
respiratory and breathing problems secondary to his shrapnel 
disability that he experienced when lying on his left side.  He 
also indicated that he had pain when lying down.  Although the 
Veteran has current diagnoses of respiratory disorders, including 
COPD and asthma, and is service-connected for a shrapnel wound to 
the chest with shrapnel around the heart, the medical evidence 
has not established a relationship between these disorders.

In this regard, private medical records dated in August 1996 
indicated that the Veteran had a history of some substernal chest 
pain as well as some shortness of breath, but it was noted to be 
of an undetermined etiology.  Private medical records dated in 
November 2004 also documented him as having an old rib fracture.

The Veteran was later afforded a VA examination in May 2005 to 
evaluate his residuals of a shrapnel injury around the heart.  In 
pertinent part, the examiner determined that the Veteran's left 
chest pain was more consistent with costochondritis, which is an 
inflammatory process of the costochondral joints that causes 
localized pain and tenderness.  There was no mention or complaint 
of shortness of breath or respiratory problems during the 
examination.

Private medical records dated in October 2007 do document that 
the Veteran had difficulty sleeping, and in May 2008, it was 
noted that he had shortness of breath and could not lie on his 
left side.  However, private medical records dated in June 2008 
indicated that spirometry, lung volumes, and diffusion capacity 
were normal.  A November 2008 VA examination also revealed a 
stress fracture at the anterior costochondral junction of the 
right seventh rib.  In addition, spirometry, lung volumes, and 
diffusing capacity were within normal limits during the 
examination.

Significantly, the April 2010 VA examiner reviewed the Veteran's 
claims file and medical history.  Following a physical 
examination, the examiner noted that the Veteran had a lung mass, 
but stated that the respiratory examination was normal.  He 
observed that the previous pulmonary function tests in 2003 and 
2008 were also within normal limits and that the Veteran had a 
positive history for coronary artery disease.  He also noted that 
the Veteran's COPD had been stable.  The examiner did not believe 
that the Veteran had COPD due to his smoking years ago in light 
of the prior pulmonary function tests, but he did state that the 
Veteran's symptoms of exertional chest pain and dyspnea were due 
to his coronary artery disease, which is not related to the 
shrapnel in his chest.  The examiner further opined that it was 
less likely that the Veteran's respiratory problems were caused 
by or a result of his service-connected chest wall injury from 
shrapnel.  The Board finds this opinion weighs heavily against 
the Veteran's claim 

The Board does acknowledge that a note from Dr. J.A.G. (initials 
used to protect the Veteran's privacy) indicated that the Veteran 
had shrapnel in his chest and that he complained of dyspnea and 
chest pain when lying on his left side.  However, she did not 
provide an actual opinion as to whether the Veteran has a current 
respiratory disorder, such as COPD or asthma, that is caused or 
aggravated by his service-connected shrapnel disability.  Thus 
this statement is accorded little weight. 

Simply put, the evidence weighs against finding the Veteran's 
service-connected shrapnel disability either caused or aggravated 
a respiratory disorder.  Accordingly, service connection is not 
warranted on a secondary basis.  Therefore, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for a respiratory disorder.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service connection 
for a respiratory disorder is not warranted.


ORDER

Service connection for a respiratory disorder is denied.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


